                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 CHARLIE DUNCAN, Executor of the             :   Case No. 3:17-cv-00025
 Estate of Paul W. McVay, et al.,            :
                                             :   District Judge Thomas M. Rose
        Plaintiffs,                          :   Magistrate Judge Sharon L. Ovington
                                             :
 vs.                                         :
 MINNESOTA LIFE INSURANCE                    :
 COMPANY,                                    :
                                             :
        Defendant.                           :


                               DECISION AND ENTRY


       This ERISA case is before the Court for an in-camera review of documents that

Defendant has declined to produce to Plaintiffs during discovery. Defendants assert the

attorney-client privilege and the work-product doctrine as grounds for withholding these

documents. Defendant has provided the Court with its privilege log and the documents.

       Rule 26(b) (1) of the Federal Rules of Civil Procedure permits, in part, discovery

of “any nonprivileged matter that is relevant to a party's claim or defense….” In general,

the attorney-client privilege precludes revelation of “legal advice … sought from a

professional legal adviser in his capacity as such … and communications relating to that

purpose....” Reed v. Baxter, 134 F.3d 351, 355 (6th Cir. 1998). “It ‘exists to protect not

only the giving of professional advice to those who can act on it but also the giving of

information to the lawyer to enable him to give sound and informed advice.’” Nilavar v.

Mercy Health Sys.-W. Ohio, 3:99cv00612, 2004 WL 5345311 at *2 (S.D. Ohio Mar. 22,
2004) (Rice, D.J.) (quoting, in part, Upjohn Co. v. United States, 449 U.S. 383, 390, 101

S.Ct. 677, 683 (1981)).

       To trigger the attorney-client privilege, the communications must relate to the

purpose of obtaining or providing legal advice and must be “made in confidence....”

Reed, 134 F.3d at 355. The person or party seeking to invoke the attorney-client

privilege—here, Defendant—bears the burden of establishing that it applies. See In re

Columbia/HCA Healthcare Corp. Billing Practices Litig., 293 F.3d 289, 294 (6th Cir.

2002). “The attorney-client privilege is ‘narrowly construed because it reduces the

amount of information discoverable during the course of a lawsuit.’ ” Ross v. City of

Memphis, 423 F.3d 596, 600 (6th Cir. 2005) (citation omitted).

       The primary purpose of the attorney-client privilege is to encourage “full and

frank communication between attorneys and their clients and thereby promote broader

public interests in the observance of law and the administration of justice.” Upjohn, 449

U.S. 383, 389, 101 S.Ct. 677, 682 (1981); see Ross v. City of Memphis, 423 F.3d 596, 600

(6th Cir. 2005).

       In the present case, Defendant’s privilege log is sufficiently detailed; it describes

the nature of the documents it has not produced “in a manner that, without revealing

information itself privileged or protected, will enable other parties to assess the claim.”

Fed. R. Civ. P. 26(b)(5)(A).

       As to the withheld documents themselves, an in-camera review for privileged

attorney-client information is straightforward. Each page of Defendant’s documents

contains communications between Defendant’s personnel and in-house counsel. The

                                              2
communications request or provide legal advice, information, or opinion. Additionally,

although Defendants did not include MLIC_000009 in its privilege log, there is no doubt

that the last paragraph on this page contains information shielded by the attorney-client

privilege. For these reasons, the attorney-client privilege applies to the documents

identified in Defendant’s privilege log. 1 And, consequently, Defendant is not required to

produce to Plaintiffs the documents identified in its privilege log.



June 6, 2019                                           s/Sharon L. Ovington
                                                       Sharon L. Ovington
                                                       United States Magistrate Judge




1
 Because Defendant’s properly assert the attorney-client privilege to the communications in these
documents, there is no need to address its reliance on the work-product doctrine.
                                                   3
